                 Case 19-11739-LSS             Doc 755       Filed 08/19/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                 Case No. 19-11739 (LSS)

                                   Debtors.                  (Jointly Administered)

                                                             Re: Docket No. 753




                         SUPPLEMENTAL CERTIFICATE OF SERVICE

          I, J. Cory Falgowski, hereby certify that on this 18th day of August, 2020, that a copy of

the Notice of Entry of Amended Initial Order Granting Debtors’ Motion for Entry of an Order: (I)

Implementing Settlement Distribution; (II) Authorizing Transfer of Certain Litigation to RSA; (III)

Authorizing the Abandonment of Certain Property; (IV) Authorizing the Dissolution of the

Debtors; (V) Authorizing Debtors to Certify the Estates Have Been Fully Administered and May

Be Dismissed; and (VI) Granting Related Relief [Docket No. 753] was served electronically in

accordance with the method established under this Court’s CM/ECF Administrative Procedures

upon the party listed below as indicated:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


44001615 v1
              Case 19-11739-LSS         Doc 755   Filed 08/19/20   Page 2 of 2




Via Federal Express and Electronic Mail

California Department of Tax
and Fee Administration
450 N. Street, MIC: 55
3321 Power Inn Road, Suite 210
Sacramento, CA 95814
Attn: Melinda V. Garcia
Business Taxes Compliance Specialist
Collctions Support Bureau
Email: melinda.garcia@cdtfa.ca.gov
(California Department of Tax and Fee
Administration)


Dated: August 19, 2020                            BURR & FORMAN LLP
Wilmington, Delaware
                                                  /s/ J. Cory Falgowski
                                                  J. Cory Falgowski (DE No. 4546)
                                                  1201 N. Market Street, Suite 1047
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 830-2312
                                                  Email: jfalgowski@burr.com

                                                             and

                                                  Jeffrey T. Baker (pro hac vice)
                                                  Derek F. Meek (pro hac vice)
                                                  420 N. 20th Street, Suite 3400
                                                  Birmingham, AL 35203
                                                  Telephone: (205) 252-3000
                                                  Email: jbaker@burr.com
                                                          dmeek@burr.com

                                                  Counsel for Employees’ Retirement
                                                  System of Alabama and Teachers’
                                                  Retirement System of Alabama




44001615 v1
